Citation Nr: 1729298	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to ischemic heart disease or as due to herbicide exposure.

3.  Entitlement to service connection for residuals of a cerebral vascular accident, to include as secondary to ischemic heart disease or as due to herbicide exposure.  

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
 
The Veteran testified before the undersigned Veterans' Law Judge at a February 2017 videoconference hearing, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for a cervical spine disability and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with ischemic heart disease.

2.  The Veteran's hypertension did not have onset in service or within one year of service and was not caused by or related to his active military service, to include exposure to herbicides.

3.  The Veteran's cerebral vascular accident did not occur in service and was not caused by or related to his active military service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for entitlement to service connection for residuals of a cerebral vascular accident have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

The Veteran is seeking entitlement to service connection for ischemic heart disease, as well as hypertension and residuals of a cerebral vascular accident, to include left sided weakness.

Regarding the Veteran's claim for ischemic heart disease, the Board notes that the Veteran has never been diagnosed with this disability, or indeed, any heart condition.  Although the Veteran claimed at his February 2017 videoconference hearing that he experiences chest pain, VA outpatient treatment records are negative for any diagnosis of ischemic heart disease or other heart condition.  VA outpatient treatment records show that the Veteran had a normal cardiac ultrasound in May 2010 and an normal EKG in October 2011.  Furthermore, while the Veteran requested at his hearing that he be afforded a VA examination to address his complaints, the Board notes that the Veteran was in fact already afforded a VA examination in March 2011, which found no evidence of ischemic heart disease.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, there is no competent medical evidence that the Veteran suffers from ischemic heart disease.  Accordingly, entitlement to service connection for this disability must be denied.  

To the extent the Veteran has claimed that his hypertension and cerebral vascular accident are secondary are secondary to ischemic heart disease, this theory of entitlement will not be further discussed, as the Board has determined that the Veteran does not have ischemic heart disease.

Additionally, the Veteran's service treatment records are negative for any complaints of or treatment for hypertension or a cerebral vascular accident.  The Veteran suffered his stoke in 1997, approximately twenty years after service, and was not diagnosed with hypertension until 2000.  Accordingly, service connection on a direct basis must be denied.

However, the Veteran also claimed he was exposed to herbicide agents in service.  The Veteran testified that while stationed in Korat, Thailand, he was exposed to damaged barrels of an unknown chemical that were stored where he worked in an open storage area. 

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2016).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  

However, the Board notes that there is no evidence that the Veteran ever served in the Republic of Vietnam nor has he contended that he had such service.  

A VA Memorandum for Record regarding herbicide use in Thailand during the Vietnam Era was placed in the Veteran's claims folder.  This memorandum shows that the Department of Defense' list of facilities indicated that only limited testing of tactical herbicides was conducted in Thailand from April 2 to September 8, 1964 at the Pranburi Military Association associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  The location was noted to be "not near any U.S. military installation or Royal Thai Air Force Base."  The memorandum notes that VA received a letter from the Department of the Air Force which indicates that there were no records of tactical herbicide storage or use in Thailand. 

The memorandum also stated that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters and if a veteran's military occupational specialty included contact with base perimeters there was a greater likelihood of exposure.  The military occupational specialties cited in this regard included security police, especially dog handlers.  The Veteran did not serve in either specialty.

The Board thus finds that a preponderance of the evidence weighs against establishing that the Veteran was exposed to Agent Orange during his service in Thailand.  As tactical herbicides such as Agent Orange were not stored in Thailand, the chemicals the Veteran saw stored were less likely than not such herbicides.  Furthermore, the evidence shows that the occupational specialties listed as having presumed exposure to herbicides in Thailand were those service members whose duties included actually walking the perimeter of the airbases. The Veteran's description of his duties working in an open storage does not establish that he was in regular contact with the base perimeters.  It cannot be substantiated that he was in physical contact with the perimeter, or that he was in sufficiently close and unprotected proximity to it.  See generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  None of his available service or personnel records places him on or near the perimeter of the base.  There is no corroboration that the facility where he performed his duties was adjacent to the perimeter.  As such, the Board cannot concede exposure to herbicide agents/Agent Orange during duty at Korat, Thailand air base as an equipment storage specialist.

The Board also notes that even if the Veteran was exposed to tactical herbicides, his claimed disabilities of hypertension and cerebral vascular accident are not disabilities for which service connection can be granted on a presumptive basis due to herbicide exposure.

To the extent that the Veteran was exposed to a commercial (rather than tactical) herbicide or pesticide while stationed in Thailand, he has not presented any medical evidence that this exposure caused his stroke or hypertension, decades after service.

Essentially, the Veteran has offered his opinion as to the etiology of his disabilities, however, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has residuals of a cerebral vascular accident and hypertension due to exposure to an unknown chemical in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

For the above reasons, entitlement to service connection for ischemic heart disease, hypertension, and residuals of a cerebral vascular accident must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as secondary to ischemic heart disease or as due to herbicide exposure, is denied.

Entitlement to service connection for residuals of a cerebral vascular accident, to include as secondary to ischemic heart disease or as due to herbicide exposure, is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for cervical spine and left shoulder disabilities, which he relates to an injury in service while carrying a heavy pack.

However, the Veteran also injured his neck and shoulder in a work-related accident in 2001, and at his videoconference hearing, he testified that he filed a workers' compensation claim related to this injury.  It does not appear that any records related to this claim are associated with the Veteran's claims file or that any attempt has been made by the RO to obtain them.  Accordingly, on remand, the RO should attempt to obtain all records related to the Veteran's workers' compensation claim, including all medical records relied on in deciding the claim.

Accordingly, the case is REMANDED for the following action:

1. Associate all records related to the Veteran's workers' compensation claim, including all medical records relied on in deciding the claim, with the Veteran's claims file.  The RO should document all attempts to obtain these records.  If these records are unavailable, a formal finding of such should be placed of record, and the Veteran should be notified.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


